                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DMSION
                                          No. 5:19-CV-111-D



NADIA ARLETTE PIIlLLIPS,                        )
                                                )
                                Plaintiff,      )
                                                )
                      v.                        )                         ORDER
                                                l
THE STATE OF NORTH CAROLINA,                    )
10th JUDICIAL DISTRICT, CRIMINAL                )
COURTS, District Attomey, et al.,               )
                                                )
                                Defendants.     )


        On March 19, 2019, Nadia Arlette Phillips, ("Phillips" or ''plaintiff"), appearing pro se,
                                                                             '
appliedtoproceedinformapauperisunder28U.S.C. § 1915 [D.E.1]. OnApril26,2019, the court

referred the motion to Magistrate Judge Gates for frivolity review [D.E. 6]. On March 24, 2020,

Judge Gates issued a comprehensive Memorandum and Recommendation ("M&R") and

recommended this court grant Phillips's application to proceed in form.a pauperis and dismiss

Phillips's complaint for lack of subject-matter jurisdiction [D.E. 7]. Phillips did not object to the

M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely
                \,,


objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,



            Case 5:19-cv-00111-D Document 8 Filed 05/05/20 Page 1 of 2
416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198,200 (4th Cir. 1997). In "order to preserve for

appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy. 858 F.3d239, 245 (4th Cir. 2017) (quotation omitted); United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. See Diamond, 416 F.3d at 315. Thus, the court adopts the conclusion

in the M&R that the court lacks subject-matterjurisdiction and dismisses the complaint as :frivolous.

       In sum, the court GRANTS plaintiffs application to proceed in forma pauperis [D.E. l],

ADOPTS the conclusions in the M&R [D.E. 7], and DISlvflSSES plaintiffs complaint for lack of

subject-matter jurisdiction. The clerk shall close the case.

       SO ORDERED. This L day of May 2020.



                                                            1ftrns ~oEw:'1m
                                                            United States District Judge




                                                   2

            Case 5:19-cv-00111-D Document 8 Filed 05/05/20 Page 2 of 2
